Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Summary
This is the Final Office Action based on application 16/489960 election filed 04/07/2022.     
Claims 1, 6-10, 16, 18-20, 71-72, & 77-79 have been examined and fully considered.
Election/Restrictions
Applicant’s election without traverse of breast cancer for Species A (breast cancer)and 6s chondroitin sulfate (CS) in blood for Species B in the reply filed on 11/15/2021 is acknowledged.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention of claims 1, 6-10, 16, 18-20, 71-72, & 77-79 are directed to a natural correlation without significantly more. The claim(s) recite(s) the relationship/natural correlation of the claimed biomarkers(one or more of the glycosaminoglycans (GAGs) chondroitin sulfate (CS), and the presences of prostate cancer, colon cancer, rectum cancer, lung cancer, uterine cancer, breast cancer, bladder cancer, brain cancer, blood cancer, ovarian cancer, etc.), and correlates them with the claimed cancers). This is a judicial exception is not integrated into a practical application, and the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there is no particularity or specificity of measurement or treatment that makes the claims significantly more than the claimed natural correlation. 
Applicant has instantly amended the claims to include that GAG is fragmented to disaccharide units. This does not add enough specificity as far as detection/measurement to overcome the instant 101 rejection. How exactly does the fragmentation happen? The instant specification says chemical digestion or enzyme treatment is used- but this is not claimed. 
Further- for the actual detection—of the claimed 6s chondroitin sulfate-no measurement technique or machine is claimed, nor is, specific reagents.
From the instant specification-it appears that PCR is used, and also possibly “capillary electrophoresis with fluorescence detection, e.g. laser-induced fluorescence detection. Other suitable methods are gel electrophoresis, e.g. agarose gel electrophoresis (e.g. FACE, fluorophore-assisted carbohydrate electrophoresis) or mass spectrometry or liquid chromatography, e.g. HPLC, optionally in combination with mass spectrometry (HPLC-MS)(paragraph 0045). However- this is not claimed, and since so- leaves the claim open to the possibility that the “determining” step could be eyeballed- and therefore leaving what is actually claimed as a combination of mental process and natural correlation and reading still as unpatentable subject matter.”

All that is instantly claimed is a general correlation or association—and from what is instantly claimed, applicant is attempting to tie the presence of the claimed biomarkers (which are actually present in every person), with cancer. Correction is required in the claim language to overcome this rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-10, 16, 18-20, 71-72, & 77-79  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to Claim 1, applicant has amendment the claims to include that GAG is fragmented to break it down to disaccharide units. This is helpful- but it is not enough to make the claim clear or to allow one of ordinary skill understand clearly how to perform the instant method. How exactly is the GAG fragmented? From the instant PGpub specification- it seem that applicant intends chemical digestion or enzyme treatment (paragraph 0077), but this is not clear in the claims. How exactly is the GAG fragmented to ensure that one is left with 6s chondroitin sulfate? This is not clear from the claim. From what is instantly claimed- it seems that chondroitin sulfate 6s is one of many disaccharide units formed—but again—this is not clear from the instant claim language and needs to be cleared up.
Further with respect to Claim 1—it is still unclear how exactly the level of 6s chondroitin sulfate is measured. As currently claimed- it appears that the level could be eyeballed..and this is likely not an actual possibility and therefore the claim is unclear/requires the correction. From the instant specification-it appears that PCR is used, and also possibly “capillary electrophoresis with fluorescence detection, e.g. laser-induced fluorescence detection. Other suitable methods are gel electrophoresis, e.g. agarose gel electrophoresis (e.g. FACE, fluorophore-assisted carbohydrate electrophoresis) or mass spectrometry or liquid chromatography, e.g. HPLC, optionally in combination with mass spectrometry (HPLC-MS)(paragraph 0045). However- this is not claimed, and since so- leaves the claim open to the possibility that the level could be eyeballed- and therefore the claim is confusing/unclear.” The examiner will note- that recitation of all of these possibilities for detection together in the claim might not be successful in overcoming the instant 112 or 101 rejections—since inclusion of them all would still leave one guessing as when which particular method should be used when…and how.
Further—it is not clear—is the detection method the same for all of the biomarkers and cancers claimed? This seems impossible.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



1. Claims 1, 6-10, 16, 18-20, 71-72, & 77-79  are rejected under 35 U.S.C. 103(a) as being obvious over SHEPARD in US 20140105824 in view of COONEY in ‘Chondroitin sulfates play a major role in breast cancer metastasis: a role for CSPG4 and CHST11 gene expression in forming surface P-selectin ligands in aggressive breast cancer cells,” and further in view of IIDA in Analysis of glycosaminoglycans in human prostate by high-performance liquid chromatography( as cited on IDS dated 08/29/2019). 
	With respect to Claim 1 & 71, SHEPARD et al. teach of diagnostic methods for identifying subjects susceptible to treatment with a hypoxia-activated agent, and related methods.  SHEPARD et al. also teach of methods of monitoring treatments with anti-hyaluronan agents, and related methods. SHEPARD et al. further teach of the hypoxia-related disease being a hyperproliferative disease or condition. For example, the hypoxia-related disease or condition is cancer, angiogenesis or an angiogenesis related disorder. In particular, the hypoxia-related disease or condition is a cancer. The cancer can be a tumor or a solid tumor. The cancer can be a late-stage cancer, a metastatic cancer and an undifferentiated cancer. The cancer can be any one or more of breast cancer, pancreatic cancer, ovarian cancer, colon cancer, lung cancer, non-small cell lung cancer, in situ carcinoma (ISC), squamous cell carcinoma (SCC), thyroid cancer, cervical cancer, uterine cancer, prostate cancer, testicular cancer, brain cancer, bladder cancer, stomach cancer, hepatoma, melanoma, glioma, retinoblastoma, mesothelioma, myeloma, lymphoma, and leukemia (abstract, 0007-0008). SHEPARD et al. teach of the marker being hyalurona related such as hylauronic acid(paragraph 0181) and of detecting it by detection of binding of an HAPB(HA binding protein). SHEPARD et al. further specify detection of the HABP(paragraph 0014), and that the HABP can be a GAG(glucosaminoglycan) and of detecting the GAG(paragraph 0468, 0539, 0959, 0979, 0972) and of the 6s part(paragraph 0670). SHEPARD et al. further teach of using a biological sample such as blood or urine or cells(paragraph 0010, 0903, 0245, 0363). SHEPARD et al. further teach of comparing the level of biomarker to a control and that altered level indicates cancer(paragraph 0185, 0392-0394, 0401, 0403). Though not claimed explicitly and solely in the independent claim, applicant has elected breast cancer and chondroitin sulfate and their elected species. SHEPARD teaches of both breast cancer and chondroitin sulfate, but does not specifically teach of the 6s chondroitin sulfate nor of digestion/fragmenting to the disaccharide unit. IIDA et al. is used to remedy this.
	IIDA et al. teach of taking 17 samples, samples were examined; five were normal, six hyperplastic and six were cancerous. Prostatic proteoglycans were extracted with 4 mol/L guanidine-HCl containing protease inhibitors. After digestion of the freeze-dried proteoglycan extract with papain, the prostatic GAGs were purified. Total GAGs were measured by a modified dimethybmethylene blue (DMB) method. High- performance liquid chromatography (HPLC) was used to quantify the extracted GAGs. IIDA et al. further teach of six types of GAGs, Le. chondroitin 4-sulphate
(Ch-48), chondroitin 6-sulphate (Ch-65}, dermatan sulphate (DS), chondroitin, heparan sulphate and hyaluronic acid, were analyzed qualitatively and quantitatively. The total amount of GAGs was increased in hyperplastic and cancerous prostates, with the predominant components being DS and Ch-68 in these specimens. The Ch-5:DS ratio in cancerous prostate was significantly higher than that in normal and BPH tissue (P <0.05). Moreover, chondroitin was increased in hyperplastic prostatic tissue (P<0.01(abstract). Therefore- IIDA teach of fragmentation/digestion to 6s chondroitin sulphate—and other similar units as claimed by applicant---as the digestion/fragmentation in IIDA result in the same compound as applicant is claiming that they are detecting. It would be obvious to one of ordinary skill in the art to fragment as is done in IIDA in the method of SHEPARD due to the need in the art for better methods for analysis and determination of GAG’s(Shepard, page 763, column 2,paragraph 1 & materials and methods in paper body).
	With respect to Claims 6-10, 16, 18-20, SHEPARD et al. teach of the marker being hyalurona and of detecting it by detection of binding of an HAPB(HA binding protein). SHEPARD et al. further specify detection of the HABP(paragraph 0014), and that the HABP can be a GAG(glucosaminoglycan) and of detecting the GAG(paragraph 0468, 0539, 0959, 0979, 0972) and of the 6s part(paragraph 0670). SHEPARD et al. further teach of using a biological sample such as blood or urine or cells(paragraph 0010, 0903, 0245, 0363). COONEY et al. call out detection of specific “s” location/varieties of chondroitin sulfate, specifically CS-C units (GlcAb1-3GalNAc (6-SO4)), among other related compounds (Page 4, column 2, last paragraph, tables 1 & 2, among other places).
With respect to Claim 72, SHEPARD et al. teach of using the instant method of prognosis or monitoring of cancer (paragraph 0342).
With respect to Claim 77-78, SHEPARD et al. teach of using HPLC and electrophoresis (paragraph 0230, 0734) of immunohistochemical detection(paragraphs 0367-038).
With respect to Claim 79, SHEPARD et al. teach of using the sulfated forms or the compounds(paragraph 0663, 0667-0670). IIDA et al. call out detection of heparin sulfate(abstract).

Response to Arguments
Applicant's arguments filed 04/07/2022 have been fully considered but they are not persuasive. 
The 112 & 101 rejections are maintained and further explained for the amended claims as shown above.
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is303-297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 5712701254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA M FRITCHMAN/
Primary Examiner, Art Unit 1797